Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 9, 11-15 in the reply filed on 10/20/20 is acknowledged.
Claims 5-8, 10, 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/20.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/19 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 5-8, 10, 16.
Change the title to:
SEMICONDUCTOR MEMORY DEVICE IN WHICH MEMORY CELLS ARE THREE-DIMENSIONALLY ARRANGE
Allowable Subject Matter
Claims 1-4, 9, 11-15 are allowed.  Claim 1 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:

Claims 2-4, 9, 11-15 are therefore allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KAKEGAWA et al. (US 2020/0294554) semiconductor memory device according to an embodiment includes a substrate, first and second conductive layers, and a first pillar. The first conductive layer is provided above the substrate and includes a first N-type semiconductor region and a first P-type semiconductor region. The second conductive layers are provided above the first conductive layer and stacked at intervals. The first pillar includes a first semiconductor layer and a first insulating layer. The first semiconductor layer is provided through the second conductive layers and is in contact with each of the first N-type semiconductor region and the first P-type semiconductor region. The first insulating layer is provided between the first semiconductor layer and the second conductive layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824